Case 1:21-cv-21415-BB Document 4 Entered on FLSD Docket 04/19/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 21-cv-21415-BLOOM

 ANTHONY BUSSIE,

           Plaintiff,

 v.

 JANET YELLEN,

           Defendant.
                                       /

                                              ORDER

           THIS CAUSE is before the Court upon pro se Plaintiff Anthony Bussie’s (“Plaintiff”)

 Complaint, ECF No. [1] (“Complaint”), filed pursuant to Bivens v. Six Unknown Federal Narcotics

 Agents, 403 U.S. 388 (1971), and Application to Proceed in District Court Without Prepaying Fees

 or Costs (short form), ECF No. [3] (“Motion”). Plaintiff, a civil detainee committed at Butner

 Correctional Institution in North Carolina, brings this action against the Secretary of the

 Department of Treasury Janet Yellen (“Defendant”). ECF No. [1]. For reasons set forth below, the

 Complaint is dismissed without prejudice, and the Motion is denied.

      I.       BACKGROUND

           As an initial matter, the Court notes that the allegations in the Complaint are nearly

 impossible to decipher. According to the Complaint, Defendant’s actions have obstructed, delayed,

 or affected “commerce or the movement of any article or commodity in commerce[.]” Id. at 3.

 These actions “violated [Plaintiff’s] rights.” Id. Additionally, Defendant’s actions against “9/11

 Terrorist Khalid Mohammed” were “unpunishable[,]” and were “[i]n contrast to” the punishment

 of “Abu Ghayth[.]” Perhaps drawing a connection between the actions alleged to have taken place

 against Khalid Mohammed and Abu Ghayth, Plaintiff states that this pertains to his “federal
Case 1:21-cv-21415-BB Document 4 Entered on FLSD Docket 04/19/2021 Page 2 of 4

                                                                          Case No. 21-cv-21415-BLOOM


 contract lawsuit and arbitration spending needs.” Id. As a result, Plaintiff seeks $25,000.00 in

 damages for his pain and suffering and maintains that it was an error to refuse to award $25,000.00

 in other § 1983 and § 2255 suits. Id. He also seeks to enforce “Supreme Court and Federal Court”

 law within the Department of Justice, the “unkind government entity.” Id. at 3-4.

     II.      LEGAL STANDARD

           Plaintiff has requested leave to proceed in forma pauperis. ECF No. [3]. Although he is

 civilly committed and not a “prisoner[,]” Troville v. Venz, 303 F.3d 1256, 1260 (11th Cir. 2002),

 the Complaint is subject to screening under 28 U.S.C. § 1915(e)(2)(B).1 See Dingler v. Georgia,

 725 F. App’x 923, 927 (11th Cir. 2018) (per curiam) (stating that § 1915(e)(2)(B) “applies to

 anyone proceeding in forma pauperis”). Pursuant to § 1915, “the court shall dismiss the case at

 any time” upon determining that the action is “(i) is frivolous or malicious; (ii) fails to state a claim

 on which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune

 from such relief.” 28 U.S.C. § 1915(e)(2)(B).

           A “frivolous” action is one that “is without arguable merit either in law or fact.” United

 States v. Walker, No. 20-10912, 2020 WL 5506392, at *1 (11th Cir. Aug. 25, 2020) (per curiam)

 (citing Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002)). Additionally, a litigant fails to

 state a claim for relief when the facts as pled are not “plausible on its face.” Thompson v. Rundle,

 393 F. App’x 675, 678 (11th Cir. 2010) (per curiam) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678




 1
   Although the Plaintiff is a frequent filer and has previously had complaints dismissed under the Prison
 Litigation Reform Act’s [PLRA] “three-strikes” provision, § 1915(g), the Court notes that Plaintiff is civilly
 committed. See United States v. Bussie, No. 12-00229-cr-Bumb (D.N.J. April 16, 2015), ECF No. [43]
 (granting the Government’s Rule 48(a) motion and dismissing the charges against Plaintiff because of his
 mental incompetency). Accordingly, even though Plaintiff has registered several PLRA strikes by filing
 frivolous complaints while “detained in any facility[,]” he is not a “prisoner” subject to dismissal under the
 PLRA’s “three-strikes” rule. See § 1915(g)-(h); see also Troville, 303 F.3d at 1260 (holding that “[a] civil
 detainee simply does not fall under § 1915’s definition of ‘prisoner’”); Bussie v. House Speaker, No. 20-
 cv-24638-ALTMAN (S.D. Fla. Dec. 1, 2020) ECF No. [4] (citing cases).
                                                       2
Case 1:21-cv-21415-BB Document 4 Entered on FLSD Docket 04/19/2021 Page 3 of 4

                                                                     Case No. 21-cv-21415-BLOOM


 (2009)); see also Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997) (“The language of

 section 1915(e)(2)(B)(ii) tracks the language of Federal Rule of Civil Procedure 12(b)(6).”).

           Although the district court must construe a pro se pleading “liberally,” Douglas v. Yates,

 535 F.3d 1316, 1320 (11th Cir. 2008), “this leniency does not permit the district court to act as

 counsel for a party or to rewrite deficient pleadings[.]” Lampkin-Asam v. Volusia Cnty. Sch. Bd.,

 261 F. App’x 274, 276-77 (11th Cir. 2008) (per curiam) (citations omitted).

    III.        DISCUSSION

           Even liberally construing the Complaint, Plaintiff’s allegations are frivolous and must be

 dismissed. Plaintiff does not allege that the Defendant took any actions, let alone unlawful actions,

 that violated his rights. The Complaint is completely lacking in any discernible factual allegations

 that could be construed as misconduct on the part of the Defendant. Jones v. Fla. Parole Comm’n,

 787 F.3d 1105, 1106-07 (11th Cir. 2015). Whether taken line-by-line or viewed altogether,

 Plaintiff’s allegations are wholly non-sensical and without merit in law and fact. See Guthrie v.

 United States Government, 618 F. App’x 612, 617 (11th Cir. 2015) (“[I]mprobability tips into

 frivolity where the ‘allegations . . . are sufficiently fantastic to defy reality as we know it: claims

 about little green men, or the plaintiff’s recent trip to Pluto, or experiences in time travel.’”

 (quoting Iqbal, 556 U.S. at 696 (Souter, J., dissenting))).

    IV.         CONCLUSION

           Accordingly, it is ORDERED AND ADJUDGED as follows:

           1.     The Complaint, ECF No. [1], is DISMISSED without prejudice;

           2.     The Motion, ECF No. [3], is DENIED as moot;

           3.     The Clerk is instructed to mark the case as CLOSED.




                                                   3
Case 1:21-cv-21415-BB Document 4 Entered on FLSD Docket 04/19/2021 Page 4 of 4

                                                         Case No. 21-cv-21415-BLOOM


        DONE AND ORDERED in Chambers at Miami, Florida, on April 16, 2021.




                                           _________________________________
                                           BETH BLOOM
                                           UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Anthony Bussie, Pro Se
 64105-050
 Federal Medical Center
 Inmate Mail/Parcels
 Butner, NC 27509




                                          4
